Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
a. In paragraphs [0007], [0044], and [00161] of the Specification, “contaminates” should be amended to recite “contaminants”.
Appropriate correction is required.

Claim Objections
Claim 25 is objected to because of the following informalities:    
a. In line 1 of claim 25, “contaminates” should be amended to recite “contaminants”.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 11, 14-16, 19, and 22-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberts et al. (U. S. Patent Publication No. 2021/0346120).
Regarding claims 1, 14, and 15, Roberts et al. teach an air purification device comprising a prefilter, a primary filter, a primary reaction chamber housing a vacuum ultraviolet light (VUV) to treat air and associated contaminants, a secondary reaction chamber having one or more ultraviolet-C lights for treating irradiated air to remove ozone generated by the primary reaction chamber and to denature contaminants, and a carbon filter to remove ozone and contaminants from the irradiated air (“ozone trap”, claim 14).  See paragraph [0004] of Roberts et al., as well as Figure 14 and paragraphs [0097]-[0105]), which teaches a method for purifying air with the aforementioned air purification system.
Further regarding claims 1 and 15, and also regarding claims 2 and 16, Roberts et al. teach the presence of VUV bulbs that may generate ozone, hydroxyl radicals, and reactive oxygen species.  See paragraph [0079] of Roberts et al.
Regarding claims 7, 8, and 11, Figures 8 and 9 of Roberts et al. depict an exemplary air purification device comprising the primary and secondary reaction chambers, wherein the secondary reaction chamber may contain fins, gates, or guides (“series of…panels”) that may be coated with a catalyst for further neutralizing microorganisms and for degrading ozone.  Exemplary catalysts include Pt, Pd, Ru, Cu, W, Sn, Rh, Ce, Al2O3, SiO2, TiO2, ZrO2, metal oxides (e.g., manganese oxide, nickel oxide, iron oxide, etc.).  See paragraph [0081] of Roberts et al. (claims 7 and 8; “photoactivated semiconductor photocatalyst”).  The secondary reaction chamber is also configured to allow multiple different wavelengths of ultraviolet light to be applied to the air to both neutralize microorganisms and other radicals generated based on the operation of the VUV bulb (paragraph [0084]; considered to read upon the limitation “photocatalyst system is configured to generate at least one reductive or oxidative reactive species in the presence of at least one of oxygen…in contact with the photoactivated semiconductor photocatalyst” in claim 1).  
Regarding claim 19, Roberts et al. teach the presence of a fan interfacing with the secondary reaction chamber to move air through the air purification system, and further teach a carbon filter that interfaces with the fan to remove ozone and contaminants from the irradiate air.  See paragraph [0005] of Roberts et al., as well as paragraphs [0066] and [0085]-[0087].
Regarding claims 22 and 25, Roberts et al. teach that the air purification device disclosed therein has “particular applicability to addressing issues with viral and other outbreaks, such as the 2019 novel coronavirus referred to commonly as COVID-19, 2019-nCoV, or SARS-CoV-2.”  See paragraph [0026] of Roberts et al.
Regarding claims 23 and 24, Roberts et al. teach that the aforementioned air purification system filters air “to remove potentially harmful microorganisms (e.g., viruses, bacteria, fungi, etc.), particulates, aerosols, or other contaminants that may be dangerous, unhealthy, harmful or undesirable” (paragraph [0030]).  While this reference does not specifically teach or suggest “an airborne single-stranded RNA virus particle”, the skilled artisan would have been motivated to reasonably expect a single-stranded RNA virus particle to be encompassed by this general teaching by Roberts et al.
In view of these teachings, Roberts et al. anticipate claims 1, 2, 7, 8, 11, 14-16, 19, 20, and 22-25.
Claims 1, 2, 7, 8, 11, 13, 15, 16, 19, 20, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Willette (U. S. Patent Publication No. 2015/0306271).
Regarding claims 1 and 15, Willette teaches an air purification system and a method for its operation, wherein the system includes an adsorptive photocatalytic oxidation member and an electromagnetic radiation source, which is preferably an ultraviolet light emitted by an ultraviolet light source to break down captured volatile organic compounds into elemental carbon dioxide and water vapor and to irradiate air moving past the ultraviolet light and local surfaces to reduce contaminants.  The ultraviolet light source is preferably positioned to irradiate microorganisms in the air stream and to expose the adsorptive photocatalytic oxidation member to ultraviolet light so that the UV light irradiates the moving air stream to reduce airborne bacteria, viruses, allergens, and organic odors.  See Figures 1A, 1B, and 2A of Willette, as well as paragraphs [0028] and [0040].
Further regarding claims 1 and 15, and also regarding claims 2 and 16, Willette teaches that the aforementioned air purification system contains a photocatalyst composition that creates “a reactive oxygen and hydroxyl radical environment which oxidizes microbes and degrades contaminate VOCs” (paragraph [0037]); see paragraph [0050] of Willette.
Further regarding claim 1, and also regarding claims 7, 8, and 11, Willette teaches that the photocatalytic oxidation member may be formed from an adsorption media, and may be in the form of individual cell units including a coating of a regenerative photocatalyst on the surfaces thereof.  See Figures 3A and 3B of Willette, as well as paragraphs [0032] and [0033], which further teaches titanium dioxide, zinc oxide, tungsten trioxide, zirconium dioxide, and cadmium sulfide as exemplary photocatalysts in the regenerative photocatalyst coating, and further teaches the feasibility in the adsorptive photocatalytic oxidation member (a) containing rows of individual cell units or (b) constructed of multiple rows of individual cell units (considered to read upon the limitation “series of parallel panels”).
Regarding claims 13 and 20, Willette teaches that the air purification system may contain an ionizer to impart an ionic charge (anion charge or cation charge) to the moving air stream; see paragraph [0043].
Regarding claim 19, Willette teaches the presence of a deflector in the air purification system, which deflects air through the adsorptive photocatalytic oxidation device and deflects ultraviolet radiation emitted from the ultraviolet light source (Figure 1B, paragraph [0030]). 
Regarding claim 22, Willette teaches that the air purification system and its operation sterilizes air and reduces indoor odors, microorganisms, and volatile organic compound contamination from indoor air (paragraph [0030]), as well as disinfect or deodorize indoor air of any bacteria, viruses, molds and allergens (paragraph [0046]).
In view of these teachings, Willette anticipates claims 1, 2, 7, 8, 11, 13, 15, 16, 19, 20, and 22.

Allowable Subject Matter
Claims 3-6, 9, 10, 12, 17, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Neither Roberts et al., Willette, nor the cited references of record teach or suggest the limitations of these claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited but neither relied upon nor accompanying this Office Action were cited in Applicants’ parent application, Serial No. 17/007,341.  Said references provide technological background in the art of air purifiers.  See, for example, KR 2005 0123067 and KR 10 0710589.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        October 31, 2022